Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hampel et al. [hereinafter Hampel] patent US 6,310,814 B1.

Regarding claim 1, Hampel discloses:
A memory controller (memory controller 12 Fig. 1) that controls the operation of a memory device, the memory device including a command interface (command interface 25. Fig. 1), and a plurality of memory banks (storage banks 33, Fig. 1), each (each bank including a plurality of rows of memory cells [Col.3 Lines 19-20]), 
the memory controller comprising: a circuit to issue a refresh command to the memory device, wherein the refresh command specifies a refresh operation of the plurality of memory banks, the refresh operation to occur during a time interval; and the circuit to issue an operation code to the memory device, the operation code specifying a calibration operation, during the time interval, of a data interface circuit of the memory device (A method and apparatus for performing concurrent refresh and signal calibration operations in a DRAM component are also disclosed. Memory cells are refreshed within the DRAM component and a signaling circuit within the DRAM component is calibrated concurrently with refreshing the memory cells [Col. 3 Lines 33-38]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the operation code is sent to the memory device with the refresh command such that the operation code is issued as part of the refresh command (A refresh command sequence including PRER, REFA and REFP commands 41, 43, 45 is transmitted in three RowR packets on the row command port of the channel. The timing of this command sequence and the resulting refresh operation is described in reference to FIG. 2. An exemplary signal calibration command sequence including three back-to-back CAL commands 141,143, 145 followed by a CAL/SAM command 147 is also shown. An initial CAL command is issued during the same four bus cycles as the REFA command [Col. 17 Lines 6-21]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the refresh command includes a plurality of bits to identify at least one bank as a first bank of the plurality of memory banks to be refreshed in a sequence in response to the refresh command (The five bit device ID indicated by bits DX0-DX4 is compared to the identifier stored in a given RDRAM to determine whether the packet is addressed to that RDRAM. If so, a five-bit opcode in the XOP0-XOP4 bits is decoded to determine the command. The command may be a calibrate command (CAL) or a sample command (SAM), among others. The RsvB bits and the unmarked bit positions are reserved for other purposes and the BX0-BX3 bits are used to provide a bank address [Col. 16 Line 46-Col. 17 Line 5]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 3. Hampel also discloses:
wherein the refresh operation is specified as an auto-refresh operation, wherein a row of memory cells is refreshed in the at least one bank identified by the plurality of bits (the refresh register 29 REFR is used to supply the address of an RDRAM row to be refreshed regardless of whether the stimulus for the refresh operation is an internal state (e.g., auto-refresh) [Col. 5 Lines 42-60]).


wherein the circuit to issue the refresh command is a circuit to transmit the refresh command, along with a plurality of bits, to the command interface of the memory device, the plurality of bits to identify at least one bank as a first bank of the plurality of memory banks to be refreshed in a sequence during the time interval (The five bit device ID indicated by bits DX0-DX4 is compared to the identifier stored in a given RDRAM to determine whether the packet is addressed to that RDRAM. If so, a five-bit opcode in the XOP0-XOP4 bits is decoded to determine the command. The command may be a calibrate command (CAL) or a sample command (SAM), among others. The RsvB bits and the unmarked bit positions are reserved for other purposes and the BX0-BX3 bits are used to provide a bank address…A refresh command sequence including PRER, REFA and REFP commands 41, 43, 45 is transmitted in three RowR packets on the row command port of the channel [Col. 16 Line 46-Col. 17 Line 21).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the circuit to issue the refresh command includes the operation code as a sub-operation code of the refresh command According to one embodiment, channel and RDRAM availability are increased by concurrently commanding and performing refresh and calibration operations. One way that this is accomplished is by providing distinct command ports on the channel to allow the primitive row commands used to (According to one embodiment, channel and RDRAM availability are increased by concurrently commanding and performing refresh and calibration operations. One way that this is accomplished is by providing distinct command ports on the channel to allow the primitive row commands used to perform refresh operations to be received on one command port at the same time that primitive calibration commands are received on another command port [Col. 15 Lines 42-50]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the data interface circuit of the memory device includes an on-die termination circuit having a termination resistance, and the calibration operation specified by the operation code is a calibration operation of the termination resistance of the on-die termination circuit (the biasing signal 115 (i.e., the count value) used to control the on-current of an RSL signaling circuit is adjusted by first turning off the signaling circuit 111 and turning on the signaling circuit 112. Also, switches 120 and 121 are turned on to couple the voltage dividing resistors 100a, 100b across the two signaling circuits 111 and 112. This causes current to flow from Vterm through resistor Rterm 21a on the Dx signal path, through the voltage dividing resistors 100a, 100b and finally through the signaling circuit 112 [Col. 13 Lines 33-42]).


wherein the data interface circuit of the memory device includes an output driver having an output drive strength, and the circuit to issue an operation code to the memory device is configured to issue a second operation code specifying a calibration operation of the output drive strength (FIG. 7 depicts a circuit 108 that can be used to adjust the signaling strength of RSL signaling circuits in an RDRAM device 18 [Col. 12 Line 53- Col. 13 Line 4]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 8. Hampel also discloses:
wherein the circuit to issue an operation code to the memory device is configured to issue a third operation code specifying an offset voltage calibration operation during which a value representing a receiver voltage offset for a sampler of the memory device is determined and stored in the memory device (a logical "1" is transmitted on the channel 16 by causing the signaling circuit to sink a controlled current, I.sub.OL, thus pulling the voltage of the signal path down to Von=Vterm-(I.sub.OL *Rterm). The signal swing between Von and Vterm is relatively small (e.g., 0.8 volts in one embodiment), making it possible to clock the signal paths on the channel 16 at frequencies upwards of 400 MHz. To avoid problems with clock skew, clock signals are transmitted on the channel 16 along with commands and data [Col. 4 Line 61 – Col. 5 Line 11)].
Claims 10-20 are rejected for the same reasons as claims 1-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN D ROSSITER/           Primary Examiner, Art Unit 2133